          Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 1 of 8             FILED
                                                                                  U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT ARKANSAS


                                                                                   MO 7 2019
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS                'ft~S~K, CLERK
                                                                                                 DEPa...iii(

UNITED STATES OF AMERICA                                 )       No. 4: 18CR00622 KGB
                                                         )
V.                                                       )       21 U.S.C.   § 841(a)(l)
                                        )                        21 U.S.C.   § 841(b)(l)(A)
                                        )                        21 U.S.G.   § 841(b)(l)(B)
FRANCISCO ORTIZ-RENTERIA                )                        18 U.S.C.   § 922(g)(5)(A)
CARLOS ORTIZ RENTERIA                   )
     aka "SENIOR"                       )
JUAN CARLOS ORTIZ-AYALA                 )
     aka "JUNIOR"                       )
SANTOS VEGA-GONZALEZ                    )
     aka "OMAR MARTINEZ-VEGA"           )
     aka "LOPEZ"                        )
     aka "DON"                          )
     aka "PONCHO"                       )
HECTOR BONILLA-CASTELLANOS              )
     aka "HECTOR BONILLA"               )
MARCO ANTONIO LOZANO-MEDINA             )
     aka "MARCO ANTONIO MARTINEZ-CORONA")
     aka "IVAN MARTINEZ-GOMEZ"          )
BLANCA FLOR CABALLERO                   )
ROBERT MORNING                          )
ROSA ANGELICA PACHECO TORRES, and       )
JUAN GERARDO MARTINEZ-CERVANTES         )

                                  SUPERSEDING INDICTMENT

THE GRAND JURY CHARGES THAT:

                                        COUNT ONE

       From January 2018 until on or about August 6, 2019, in the Eastern District of Arkansas

and elsewher~:, the defendants,

                     FRANCISCO ORTIZ-RENTERIA,
                 CARLOS ORTIZ RENTERIA, aka "SENIOR,"
                JUAN CARLOS ORTIZ-AYALA, aka "J\JNIOR,"
SANTOS VEGA-GONZALEZ aka "OMAR MARTINEZ-VEG'1.". aka "LOPEZ" aka "DON"
                      '     aka PONCHO,"
                                                  '        '         '
          HECTOR BONILLA-CASTELLANOS, aka "HECTOR BONILLA,"
                   MARCO ANTONIO LOZANO-MEDINA,
  aka "MARCO ANTONIO MARTINEZ-CORONA," aka "IVAN MARTINEZ-GOMEZ,"
                      BLANCA FLOR CABALLERO,
                          ROBERT MORNING,
          Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 2 of 8




                          ROSA ANGELICA PACHECO TORRES, and
                         JUAN GERARDO MARTINEZ-CERVANTES,

voluntarily and intentionally conspired with each other, and with others known and unknown to

the grand jury, to knowingly and intentionally distribute and possess with intent to distribute 50

grams or more of methamphetamine (actual), a Schedule II controlled substance, in violation of

Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).

        All in violation of Title 21, United States Code, Section 846.

                                          COUNT TWO

        On or about January 8, 2018, in the Eastern District of Arkansas, the defendant,

                                      ROBERT MORNING,

knowingly and intentionally distributed 50 grams or more of methamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841 (b)(1 )(A).

                                        COUNT THREE

        On or about January 19, 2018, in the Eastern District of Arkansas, the defendant,

                                      ROBERT MORNING,

knowingly and intentionally distributed 50 grams or more of methamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).

                                         COUNT FOUR

        On or about February 1, 2018, in the Eastern District of Arkansas, the defendant,

                                      ROBERT MORNING,

knowingly and intentionally distributed 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).
          Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 3 of 8




                                         COUNT FIVE

       On or about February 9, 2018, in the Eastern District of Arkansas, the defendant,

                                     ROBERT MORNING,

knowingly and intentionally distributed 5 grams or more but less than 50 grams of

methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(B).

                                          COUNT SIX

       On or about February 20, 2018, in the Eastern District of Arkansas, the defendant,

                                     ROBERT MORNING,

knowingly and intentionally distributed 50 grams or more of methamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).

                                        COUNTSEVEN

       On or about March 6, 2018, in the Eastern District of Arkansas, the defendant,

                                     ROBERT MORNING,

knowingly and intentionally distributed 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).

                                        COUNT EIGHT

       On or about July 16, 2018, in the Eastern District of Arkansas, the defendant,

                        JUAN GERARDO MARTINEZ-CERVANTES,

knowingly and intentionally distributed 50 grams or more ofmethamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).
           Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 4 of 8




                                         COUNT NINE

        On or about July 24, 2018, in the Eastern District of Arkansas, defendants,

                                 SANTOS VEGA-GONZALEZ,
                                aka "OMAR MARTINEZ-VEGA",
                                        aka "LOPEZ,"
                                          aka "DON,"
                                      aka PONCHO," and

                        JUAN GERARDO MARTINEZ-CERVANTES,

knowingly and intentionally distributed 50 grams or more of methamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).

                                          COUNT TEN

        On or about September 20, 2018, in the Eastern District of Arkansas, defendants,

                                SANTOS VEGA-GONZALEZ,
                               aka "OMAR MARTINEZ-VEGA",
                                       aka "LOPEZ,"
                                         aka "DON,"
                                     aka PONCHO," and

                               FRANCISCO ORTIZ-RENTERIA,

knowingly and intentionally distributed 50 grams or more methamphetamine (actual), a Schedule

II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l) and

841 (b)(1 )(A).

                                       COUNT ELEVEN

        On or about October 5, 2018, in the Eastern District of Arkansas, the defendant,

                               FRANCISCO ORTIZ-RENTERIA,

knowingly and intentionally possessed with intent to distribute 50 gr~s or more of

methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(A).
         Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 5 of 8




                                       COUNT TWELVE

       On or about January 25, 2019, in the Eastern District of Arkansas, defendants,

                                SANTOS VEGA-GONZALEZ,
                               aka "OMAR MARTINEZ-VEGA",
                                       aka "LOPEZ,"
                                         aka "DON,"
                                     aka PONCHO," and

                           ROSA ANGELICA PACHECO TORRES,

knowingly and intentionally distributed 50 grams or more of methamphetamine (actual), a

Schedule II controlled substance, in violation of Title 21, United States Code, Sections 841(a)(l)

and 841(b)(l)(A).

                                     COUNT THIRTEEN

       On or about February 6, 2019, in the Eastern District of Arkansas, the defendant,

                                BLANCA FLOR CABALLERO,

knowingly and intentionally distributed 500 grams or more of a mixture and substance

containing a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).

                                     COUNT FOURTEEN

       On or about February 6, 2019, in the Eastern District of Arkansas, the defendant,

                               JUAN CARLOS ORTIZ-AYALA,
                                       "JUNIOR"

knowingly and intentionally possessed with intent to distribute 500 grams or more of a mixture

and substance containing a detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(A).
          Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 6 of 8




                                        COUNT FIFTEEN

       On or about April 15, 2019, in the Eastern District of Arkansas, the defendant,

                            MARCO ANTONIO LOZANO-MEDINA,
                       aka "MARCO ANTONIO MARTINEZ-CORONA,"
                              aka "IVAN MARTINEZ-GOMEZ,"

knowingly and intentionally possessed with intent to distribute 50 grams or more of

methamphetamine (actual), a Schedule II controlled substance, in violation of Title 21, United

States Code, Sections 841(a)(l) and 841(b)(l)(A).

                                       COUNT SIXTEEN

       On or about April 15, 2019, in the Eastern District of Arkansas, the defendant,

                             HECTOR BONILLA-CASTELLANOS,
                                 aka "HECTOR BONILLA,"

then knowingly being an alien illegally and unlawfully in the United States, knowingly

possessed, in and affecting commerce, a firearm, that is: a Taurus PT92 AFS 9mm pistol, bearing

serial number TTA67528, in violation of Title 18, United States Code, Section 922(g)(5)(A).

                             FORFEITURE ALLEGATION ONE

       Upon conviction of any of the crimes charged in Counts One through Seventeen of this

Superseding Indictment, the defendants, FRANCISCO ORTIZ-RENTERIA, CARLOS ORTIZ

RENTERIA, aka "SENIOR," JUAN CARLOS ORTIZ-AYALA, aka "JUNIOR," SANTOS

VEGA-GONZALEZ, aka "OMAR MARTINEZ-VEGA," aka "LOPEZ," aka "DON," aka

"PONCHO," HECTOR BONILLA-CASTELLANOS, aka "HECTOR BONILLA," MARCO

ANTONIO LOZANO-MEDINA, aka "MARCO ANTONIO MARTINEZ-CORONA," aka

"IVAN MARTINEZ-GOMEZ," BLANCA FLOR CABALLERO, ROBERT MORNING, ROSA

ANGELICA PACHECO TORRES, and JUAN GERARDO MARTINEZ-CERVANTES

shall forfeit to the United States, under Title 21, United States Code, Section 853(a)(l), all

property constituting, or derived from, any proceeds the person obtained, directly or indirectly,
          Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 7 of 8




as a result of the offense.

                              FORFEITURE ALLEGATION TWO

        Upon conviction of any of the crimes charged in Counts One through Seventeen of this

Superseding Indictment, the defendants, FRANCISCO ORTIZ-RENTERIA, CARLOS ORTIZ

RENTERIA, aka "SENIOR," JUAN CARLOS ORTIZ-AYALA, aka "JUNIOR," SANTOS

VEGA-GONZALEZ, aka "OMAR MARTINEZ-VEGA," aka "LOPEZ," aka "DON," aka

"PONCHO," HECTOR BONILLA-CASTELLANOS, aka "HECTOR BONILLA," MARCO

ANTONIO LOZANO-MEDINA, aka "MARCO ANTONIO MARTINEZ-CORONA," aka

"IVAN MARTINEZ-GOMEZ," BLANCA FLOR CABALLERO, ROBERT MORNING, ROSA

ANGELICA PACHECO TORRES, and JUAN GERARDO MARTINEZ-CERVANTES shall

forfeit to the United States, under Title 21, United States Code, Section 853(a)(2), all of the

person's property used or intended to be used, in any manner or part, to commit, or to facilitate

the commission of the offense.

                              FORFEITURE ALLEGATION THREE

        Upon conviction of any of the crimes charged in Counts One through Seventeen of this

Superseding Indictment, the defendants, FRANCISCO ORTIZ-RENTERIA, CARLOS ORTIZ

RENTERIA, aka "SENIOR," JUAN CARLOS ORTIZ-AYALA, aka "JUNIOR," SANTOS

VEGA-GONZALEZ, aka "OMAR MARTINEZ-VEGA," aka "LOPEZ," aka "DON," aka

"PONCHO," HECTOR BONILLA-CASTELLANOS, aka "HECTOR BONILLA," MARCO

ANTONIO LOZANO-MEDINA, aka "MARCO ANTONIO MARTINEZ-CORONA," aka

"IVAN MARTINEZ-GOMEZ," BLANCA FLOR CABALLERO, ROBERT MORNING, ROSA

ANGELICA PACHECO TORRES, and JUAN GERARDO MARTINEZ-CERVANTES shall

forfeit to the United States, under Title 18, United States Code, Section 924(d), Title 21, United

States Code, Section 853, and Title 28, United States Code, Section 2461(c), all firearms and
         Case 4:18-cr-00622-KGB Document 22 Filed 08/07/19 Page 8 of 8




ammunition involved in the commission of the offense.

                           [End of Text. Signature Page Attached.]
